DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Jewell Briggs on 02 May 2022.

The application has been amended as follows: 
IN THE CLAIMS:
Claim 18, line 3, after “diglycidyl” please insert –ether--.


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the closest prior art of record is Mui et al. (“Mui ‘676”, US 2001/0007676, cited by Applicant in IDS filed 12 September 2019) and Ramin et al. (“Ramin”, US Patent 5,910,313, previously cited).  The inventions of Mui ‘676 and Ramin are delineated in the previous Office action (see pages 5-9 of Office action mailed 04 October 2021) and incorporated herein by reference.  The Examiner notes relevant prior art also includes JP 2003-055159 (cited by Applicant in IDS filed 02 February 2022; English translation of published version of JP ‘159, JP 4492911B2, also submitted by Applicant and cited by Examiner on PTO-892), which teaches nail polish compositions comprising a film-forming agent such as nitrocellulose, an organic solvent, and fine-grained silica with a specific surface area of 250 m2/g or more to prevent sedimentation (e.g., claim 1; translation at page 2, lines 45-57).  However, Applicant’s data in the as-filed specification demonstrates the criticality of the particular combination of a pyrogenic silica having a BET specific surface area of at least 170 m2/g and a secondary resin as now claimed, along with the other choices and amounts of components as currently claimed, in order to obtain a nail varnish composition that is stable and homogenous (e.g., see Examples, as-filed specification at pages 14-18).  Therefore, the data in the specification is sufficient to demonstrate the nonobviousness of the nail varnish composition comprising the particular combination of the choices and amounts of components as currently claimed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BARBARA FRAZIER whose telephone number is (571)270-3496. The examiner can normally be reached Monday-Friday 9AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bethany Barham can be reached on 571-272-6175. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BETHANY P BARHAM/Supervisory Patent Examiner, Art Unit 1611                                                                                                                                                                                                        




/B.S.F/Examiner, Art Unit 1611